ALDISERT, Circuit Judge,
concurring.
Unlike the majority, I do not find this ease to be “a difficult and close one.” It can become such only if you attempt to engraft artificial fiber and sinew to the gossamer presentation made by the Regional Director before the district court.
Although I concur in the result reached by the majority, I join without reservation only Part III A and B of its opinion, wherein it defines the concept of reasonable cause under § 10® and the standard of appellate review. I accept the majority’s discussion in Part IV with the understanding that it does not advance any novel concepts of a preliminary injunction proceeding before district judges and that essentially what distinguishes a § 10® hearing from a request for a mine-run preliminary injunction is that the Regional Director, as the plaintiff, has a rather low threshold to meet his or her burden of proof. I am unable to join in Part II of the majority’s opinion, described as “Facts,” because I believe that the account confuses facts as found by the district court, which are subject to the clearly erroneous rule on appeal, with stray bits of evidence presented at the hearing.1
In addressing the Regional Director’s request for injunctive relief, the district court made several findings of fact that I deem critical to our consideration of the issues presented by this appeal. It found that Suburban was a relatively small operation with about thirty drivers and eight mechanics. Its president, Hilty, was a former bus driver who still drove on occasions and who was permitted by the union to retain his place on the seniority list in the event he lost his job as president.2 It found:
The company had been losing money in recent years, and in August, 1982, it received an offer to sell its assets. This came about when Hilty, the president, submitted his resume to Holland Industries seeking employment. In ensuing conversations with personnel at Holland, which, through subsidiaries operated several different transit operations and was always looking for investment opportunities, an agreement was reached to sell Suburban’s assets.
App. at 1298-99. The trial court had no doubt that the sale was “an arm’s length transaction,” id. at 1299, and it found “no credible evidence” that the sale “was a joint venture as charged by the Petitioner,” id. at 1300. Holland utilized 10 of its existing employees for the Short Way operation and hired 20 employees from the Detroit area. In October, 1982, the hourly pay scale of the old Suburban employees was: drivers, $8.74; first-class mechanics, $9.11; regular mechanics, $8.90; fuelers and washers, $8.54; and an additional $.55 per hour was paid by the company into the pension fund. The wage scale of the drivers in the Teamsters local was about $4.80 *1096per hour. Significantly, the court found that “[a]bout October 20, Warren George, international vice president of the Amalgamated Transit Union, received job applications for Local 1543 employees to apply to the new company. No Suburban employees applied prior to October 30, 1982 ---- Since then several have applied for jobs and been hired.” Id. at 1300-01. The president of the Transit union, the charging party, testified that he rejected the offer to go back to work “[bjecause of the low wage,” stating that “[he didn’t] want the Teamsters but if it would have been a good enough paying job, [he] would [have lived] with them.” Id. at 1302. I believe that these are extremely important findings to be measured against the appropriate standard of review — keeping in mind that it is the district court’s findings that are subject to review, not isolated tidbits of testimony.
I.
Unlike the majority, I conclude that the Regional Director failed to meet his admittedly low threshold of demonstrating “that he has reasonable cause to believe that the elements of an unfair labor practice are present and that the legal theory upon which he proceeds is ‘substantial and not frivolous.’ ” Hirsch v. Building & Construction Trades Council, 530 F.2d 298, 302 (3d Cir.1976) (quoting Schauffler v. Local 1291, 292 F.2d 182, 187 (3d Cir. 1961)). But I agree with the majority that the district court properly determined that “even were reasonable cause present in this case, the injunctive relief sought would not be just and proper in any respect.” App. at 1309. I address first general § 10(j) case law and the standard of review.
A.
The seminal case of Eisenberg v. Hartz Mountain Corp., 519 F.2d 138 (3d Cir. 1975), explains the distinction between federal court proceedings brought by the NLRB under §§ 10(1)3 and 10®. Hartz Mountain emphasizes that “[i]llegal organizational or jurisdictional strikes, secondary boycotts and hot cargo contracts are the specified wrongs that are the subject matter of Section 10(Z),” and “[i]n its nature any such conduct impinges directly upon the public interest in the free flow of commerce.” Id. at 141. But there is a different emphasis in § 10® cases:
Section 10®, different from Section 10((), creates jurisdiction to grant “just and proper” temporary relief pending Board decision upon any unfair labor practice charge, even though no disruption of commerce is charged. Thus, the exigencies of determining what relief, beyond enjoining disruption of commerce, is “just and proper” are likely to be of critical importance when relief is sought under Section 10®____
Id. In considering a § 10® injunction petition, therefore, this court teaches that the district courts must determine, case-by-case, what judicial action will be “in the public interest.” Id. at 142. Accordingly, we must ask whether it is “just and proper” in the sense of being in “the public interest” that an injunction issue here pending the NLRB’s resolution of the underlying unfair labor practice controversy.
*1097Our inquiry is especially critical because in making its request for injunctive relief in March 1983, the Regional Director did not seek to preserve the status quo — the usual relief sought in preliminary injunctions— but instead sought to jettison extensive changes that had been made five months prior thereto by the bus line’s new owner. He requested a successor company to discharge its present employees and rehire former employees of the predecessor company who had not applied for employment with the successor. And he requested the district court to do all this far in advance of any finding of an unfair labor practice. Granting injunctive relief prior to the Board’s resolution of the underlying unfair labor practice charges is very drastic under ordinary circumstances, but nevertheless authorized by Congress; yet under the unusual circumstances here, it indeed would be very strong medicine.
The role of the appellate court in § 10(j) cases has been delineated by this court:
In Eisenberg v. Hartz Mountain Corp., 519 F.2d 138, 143 (3d Cir.1975), we held that reasonable cause to believe a violation of the act has occurred, a standard for injunctive relief originally developed in cases arising under section 10(¿) of the Act, is also applicable to section 10© proceedings.
Eisenberg v. Wellington Hall Nursing Home, Inc., 651 F.2d 902, 905 (3d Cir.1981). We have said the scope of review in § 10(¿) cases is the familiar clearly erroneous standard. Hirsch, 530 F.2d at 303; Schauffler, 292 F.2d at 187. As guidance to district courts, we have stated:
Since the § 10(0 proceeding is thus ancillary to the main unfair labor practice action committed to the Board’s exclusive jurisdiction, the Regional Director faces a relatively insubstantial burden of proof when he petitions a district court for temporary injunctive relief pursuant to § 10(0- He need not prove that a violation of the NLRA has in fact occurred. Nor must he convince the district court of the validity of the legal theory upon which he predicates his charges. ■ Both questions are for the Board’s determination in the first instance, subject to the right of appellate review. Rather, he need only demonstrate that he has reasonable cause to believe that the elements of an unfair labor practice are present and that the legal theory upon which he proceeds is “substantial and not frivolous”. Samoff v. Building & Construction Trades Council of Phila. & Vicinity, 475 F.2d 203 (3d Cir.1973), vacated for mootness, 414 U.S. 808, 94 S.Ct. 151, 38 L.Ed.2d 44 (1973); Schauffler v. Local 1291, International Longshoremen’s Ass’n, 292 F.2d 182 (3d Cir.1961).
Hirsch, 530 F.2d at 302-03. Finally, this court, speaking through Judge Gibbons, has held that in a § 10© case “[t]he trial court’s determination that this low threshold of proof was met is reviewed by a clearly erroneous standard.” Wellington Hall, 651 F.2d at 905.
B.
With respect to the standard of review, the Regional Director wants the best of both worlds. He asks us to preserve his low threshold burden of proof at trial but to reject the “clearly erroneous” review standard when he loses there. He advocates a “heads I win, tails you lose” standard of review, requesting this court to apply the “clearly erroneous” review standard only when he wins in the court below, and a much broader scope of review when he loses. He seeks to extend the approach of two sister circuits, which distinguish between granting and denying relief in § 10(Z) cases, to the § 10© context. See, e.g., Wilson v. Milk Drivers & Dairy Employees Union, 491 F.2d 200 (8th Cir.1974); National Maritime Union of America v. Commerce Tankers Corp., 457 F.2d 1127 (2d Cir.1972). But I refuse to endorse an “unchanneled, undirected, and un-chartered” concept that is both “inarticula-ble and unreasoned.” 4 Even-handed jus*1098tice is still the polestar in this court. I adhere to Judge Gibbons’ forthright statement in Wellington Hall and join in the majority’s analysis.
II.
The Regional Director based his petition for temporary injunctive relief on the theory that the companies had committed unfair labor practices by: (1) transferring assets in a manner designed to thwart the Transit union; and (2) refusing to hire Suburban employees. The district court found that the Regional Director failed to demonstrate that he had reasonable cause to believe that those unfair labor practices had been committed. It found no evidence of a “joint venture” between the selling and buying companies designed to thwart the Transit union that would support the first alleged unfair labor practice charge; it also found no evidence of a discriminatory refusal to hire. In sum, the trial court found the Regional Director’s case to be insubstantial.
Subjecting the district court’s findings of fact to the appropriate standard of review, I cannot conclude that those findings are clearly erroneous. Because the sale of Suburban to Holland was a bona fide arm’s length transaction, the trial court’s finding that no “joint venture” was created to thwart the union must be sustained. In addition, because no employees filed employment applications with Short Way until the changeover in October, 1982, and the court finding no other facts to support the plaintiff’s theory, there could be no discriminatory refusal to hire. As the district court noted:
We do not, however, read this low standard of proof as mandating the regional director to pursue flights of fancy or to simply ignore all the evidence suggesting a conclusion contrary to the one he has chosen to draw.
Even were we to find in the record sufficient evidence to support a reasonable cause finding by the regional director, Section 160(j) gives us only the power to grant such injunctive relief as we deem just and proper. In our view, the only factual finding in this case which could have rendered substantial equitable relief just and proper would have been a finding that Shortway Suburban/Shortway Airport Limousine systematically discriminated against all the old Suburban A.T.U. Local 1543 employees and absent such discrimination all of the old workers would have been hired. Such a finding was the core premise of the petitioner’s argument for injunctive relief____ [In its trial memorandum] the petitioner argued “that it is reasonable to believe that but for Respondent Single Employer’s discrimination refusal to hire the Respondent Suburban employees, the charging party would have continued to enjoy majority representative status.”
The problem with petitioner’s analysis is that while the evidence of discriminatory hiring was inadequate to support reasonable cause, the evidence that the alleged discrimination prevented the hiring of all of the old Suburban employees was simply nonexistent.
App. at 1306-07. To me, Judge Cohill’s statement is unassailable. And this, of course, brings me into sharp conflict with the majority’s analysis in Part III C of its opinion.
My primary difficulty is with what the majority calls the “three underlying conclusions” of the district court’s finding of no reasonable cause. The majority writes:
The district court’s bench opinion can be fairly read as resting its finding of no reasonable cause on three underlying conclusions. First, it noted that, because no Suburban employee had actually applied for a job with Shortway during the relevant time period, there had been no “refusal to hire by the new employer [Shortway].” Second, it found that any anti-union animus that did exist on the part of the bus lines was not the sole reason for their failure to hire, a requirement the court grounded on footnote 8 of *1099the Supreme Court’s opinion in Howard Johnson Co. v. Detroit Joint Executive Board, Hotel & Restaurant Employees & Bartenders International Union, 417 U.S. 249, 94 S.Ct. 2236, 41 L.Ed.2d 46 (1974). Third, it apparently concluded that, because of what it regarded as the Suburban employees’ steadfast refusal to accept employment at the Shortway wage rates, any improper behavior by Shortway was not a but-for cause of the harm alleged. We consider these predicate conclusions in turn.
Maj. op. at 1086-1087. I am not satisfied that the majority’s paraphrase of the district court’s analysis candidly reflects the reasoning or the determination of the trial court. Dictates of dispassionate appellate review compel a reference to the exact language of the district court.
Judge Cohill writes:
The charging party through the government asserts that the new company refused to hire former employees of Suburban because of its animus against the Local 1543. There is not one scintilla of evidence that a single Suburban employee sought employment from the new company prior to October 30. Since then several have applied for jobs and been hired.
The government also sought to prove that the employees of the new company were less competent than the old Suburban employees. We are willing to accept that as a fact for purposes of this discussion. We are also willing to assume that the new owners of the bus line did not encourage the former employees to seek employment, and that the former employees may have been confused as to how to go about applying.
What we don’t have is a refusal to hire by the new employer. Indeed several former employees of Suburban have been hired, and, as noted, the president of the charging party refused a job that was offered to him because the pay was not high enough to suit him, and he remains unemployed to this day through his own choice.
It is well established that a business entity taking over the assets or operations of a preexisting company has the right not to hire any of the old employees, if it so desires. See Howard Johnson Company v. Detroit Joint Board, 417 U.S. 249 at page 262 [94 S.Ct. 2236 at page 2243, 41 L.Ed.2d 46] (1974); NLRB against Burns International Security Services, 406 U.S. 272, at pages 280-281, n. 5 [92 S.Ct. 1571, at pages 1578-1579, n. 5, 32 L.Ed.2d 61] (1972). While the Supreme Court has recognized that an anti-union, discriminatory refusal to hire is an unfair labor practice, it is important to note that under Howard Johnson the discrimination must be the sole reason for the failure to hire. See 417 U.S. at 262, n. 8 [94 S.Ct. at 2243, n. 8].
In the case before us, there is simply no evidence from which a reasonable fact finder could conclude that Shortway Suburban/Shortway Airport Limousines decision to employ the workers it selected for its Western Pennsylvania operations was dictated solely by a desire to thwart the A.T.U., Local 1543.
Absent adequate evidence showing discriminatory hiring by Shortway Suburban/Shortway Airport Limousines and further evidence establishing a causal link between such discrimination and the failure of the A.T.U., Local 1543, to represent a majority of the new employees, most of the injunctive relief sought by the petitioner would represent a wholly speculative exercise of our equity powers.
App. at 1301-08.
This language discloses that only the first of the majority’s three characterizations of the district court’s “underlying conclusions” was accurately or properly paraphrased. An examination of the district court’s opinion reveals that the court did not find “anti-union animus that did exist on the part of the bus lines.” And it *1100is improper to suggest that it did. Moreover, the court made no conclusion that there was “any improper behavior by Shortway” or that such behavior “was not a but-for cause of the harm alleged.” Thus, I cannot agree with the majority that these were “predicate conclusions” of the district court.
To suggest that the district court found “anti-union animus” or “improper behavior” are conclusions artificially and self-constructed by the majority. At the very best, the technique is known as the fallacy of irrelevance, often referred to as irrelevant conclusion or ignoratio elenchi: the material fallacy of attacking something that has not been asserted.5 In the vernacular, this is known as erecting a strawman and then striking it down.
At bottom, what distinguishes the majority’s discussion from the district court’s is the difference between an expression of conjecture6 and the application of theory applied to the facts found in this case. Struggle though it does through its labyrinthine argument, the majority never comes to grips with the facts found by the district court in this ease:
There is not one scintilla of evidence that a single Suburban employee sought employment from the new company prior to [the consummation of the sale] on October 30. Since then several have applied for jobs and been hired.
App. at 1301 (emphasis added). This critical finding can be ignored only if you accept the Regional Director’s underlying major premise, apparently accepted by the majority, that there is some duty for a successor company to hire employees of its predecessor. Such a notion runs completely counter to Howard Johnson Co. v. Detroit Joint Executive Board, Hotel & Restaurant Employees & Bartenders International Union, 417 U.S. 249, 94 S.Ct. 2236, 41 L.Ed.2d 46 (1974) and N.L.R.B. v. Burns International Security Services, Inc:, 406 U.S. 272, 92 S.Ct. 1571, 32 L.Ed.2d 61 (1972). These cases teach that there is nothing in the federal labor laws that requires that an employer who has purchased the assets of a business “be obligated to hire all the employees of the predecessor though it is possible that such an obligation might be assumed by the employer.”7 Distilled to its essence, the majority argument contends that the district court rejected the theory of the Regional Director, see majority op. typescript at 1087-1089; in my view, the court did not reject the plaintiff’s theory but instead determined that no evidence supported the theory. And the majority *1101has made no determination that any narrative or historical facts found by the court were clearly erroneous.
III.
The district court held that even if there were evidence to support a finding of reasonable cause, the injunctive relief sought would not be just and proper in any respect. Here I join the majority’s discussion and offer only additional observations. A permissible reading of the district court’s opinion suggests that, in reaching this conclusion, it considered basic principles of equity and concluded, without stating in ipsis verbis, that the doctrine of laches precluded relief.8
The equitable doctrine of laches involves three elements: (1) delay in asserting a right or claim, (2) that was inexcusable, and (3) that prejudiced the defendant. University of Pittsburgh v. Champion Products Inc., 686 F.2d 1040 (3d Cir.), cert. denied, 459 U.S. 1087,103 S.Ct. 571, 74 L.Ed.2d 933 (1982); Gruca v. United States Steel Corp., 495 F.2d 1252, 1258 (3d Cir.1974); Sobosle v. United States Steel Corp., 359 F.2d 7, 12-13 (3d Cir.1966); Kane v. Union of Soviet Socialist Republics, 189 F.2d 303, 305 (3d Cir.1951) (in banc). See also E. RE, REMEDIES 535-39 (1981). By its very nature, the doctrine addresses itself to the sound discretion of the trial judge. Absent an abuse of discretion, therefore, we should not disturb the district court’s determination. Gardner v. Panama R.R., 342 U.S. 29, 30, 72 S.Ct. 12, 13, 96 L.Ed. 31 (1951) (per curiam); Gruca, 495 F.2d at 1258.
Measuring the district court’s opinion against these precepts, I am impressed that the court noted that “Today, April 20,1982, we are nearly six months beyond the status quo the petitioner wishes us to ‘maintain’ by affirmative injunction.” App. at 1309. As noted by the majority in Part II of its opinion, the Transit union first filed its charge with the NLRB on November 9, 1982; the Regional Director filed an unfair labor complaint before the Board on De*1102cember 30, 1982, but did not seek the mandatory federal court relief until almost three months later, on March 4, 1983. The district court handed down its decision on April 20, 1983. The Regional Director did not immediately appeal to this court. He waited until a month later, May 19, 1983. On June 3, 1983, he moved to expedite the appeal, and the motion was granted by a panel of this court on June 29, 1983. The Regional Director’s sense of urgency then apparently having dissipated, he successfully moved to file his brief and appendix out of time. This appeal was argued on an expedited basis on September 27, 1983. Meanwhile, in the administrative proceedings, the General Counsel did not schedule the initial day of hearing until May 4, 1983, a hearing date more than four months after the issuance of the complaint. After the AU rendered his decision on December 27, 1983, the Regional Director requested an extension of over one month to file exceptions to the decision. Thus, while the district court was asked by the NLRB to furnish relief pending the administrative hearing, and while this court was asked to expedite the appeal, the NLRB had decelerated from its usual snail’s pace.
Evaluating the NLRB’s action only from the time the charge was filed with the Board to the date the complaint was filed in federal court — and disregarding the stalling that has occurred since — this case unquestionably reeks of delay. Thus, the first criterion of the laches doctrine is satisfied. As the Board offered no reasons to justify its tardiness, I find the delay also to be inexcusable, thus satisfying the second criterion.
I do not believe that this is the type of delay envisioned by Congress in enacting § 10(j). The Senate Report stated:
Experience under the National Labor Relations Act has demonstrated that by reason of lengthy hearings and litigation enforcing its orders, the Board has not been able in some instances to correct unfair labor practices until after substantial injury has been done. Under the present act the Board is empowered to seek interim relief only after it has filed in the appropriate circuit court of appeals its order and the record on which it is based. Since the Board’s orders are not self-enforcing, it has sometimes been possible for persons violating the act to accomplish their unlawful objective before being placed under any legal restraint and thereby to make it impossible or not feasible to restore or preserve the status quo pending litigation.
S.Rep. No. 105, 80th Cong., 1st Sess. 27 (1947). The right to injunctive relief presumes timely NLRB administrative processes. Congress apparently was not concerned primarily about the footdragging of the NLRB in filing a complaint in federal court and its inexcusable failure to schedule a timely administrative hearing- — as evidenced here — but about the delay between the Board’s decision and its later enforcement by the United States Court of Appeals. In any event, I associate myself completely with what District Judge Duffy said in Seeler v. H.G. Page & Sons, Inc., 540 F.Supp. 77 (S.D.N.Y.1982):
Although Congress specifically noted that some interim relief may be necessary because of “the relatively slow procedure of the Board hearing,” this remedy does not apply where the Board itself does not treat the ongoing violations with urgency. It took nearly four months for the Board to request injunc-tive relief. The hearing before the administrative law judge is tentatively scheduled for June 15, 1982. I do not believe any additional “union erosion” will occur in the next month that the Board has not already deemed permissible by waiting four months to come into federal court. Congress may have enacted 10(j) to compensate for an admittedly slow administrative adjudication process, but it did not intend to countenance undue delay in requesting interim injunc-tive relief. The Board’s inaction in this case is the most compelling evidence against the need for intervention by this court. Thus, pending the administrative hearing and decision, it does not appear *1103that the union will require or deserves injunctive relief.
Id. at 79 (citation omitted). These sentiments have been endorsed by this court in Wellington Hall, 651 F.2d at 907, and Hartz Mountain, 519 F.2d at 144. In the latter case, we stated:
we think a pledge of expeditious administrative action is necessarily implicit in a petition for a Section 10(j) injunction.
519 F.2d at 144. See also Siegel v. Marina City Co., 428 F.Supp. 1090 (C.D.Cal.1977) (three-month delay).
This brings me to the final criterion of the laches doctrine — prejudice to the defendant caused by plaintiffs inexcusable delay. The district court found as a fact that the former owner no longer has anything to do with the operation and that at the time of the hearing, the new owner had been operating the bus line for almost six months. The prejudice to the defendants from this delay is obvious. If injunctive relief were now granted, Short Way would be required to make massive changes in its work force and in the operation of its business. It would have to change, without an election, its bargaining representative and, without collective bargaining, its wage rates. It would have to fire its present experienced employees and hire others. It would have to do all this in advance of a final administrative adjudication of the underlying unfair labor practice charges. Thus, even presuming the Regional Director met his threshold burden of proving reasonable cause, I have no difficulty in determining that the district court did not abuse its discretion in denying injunctive relief on the basis that laches rendered such relief unjust and improper.
Under the circumstances presented here — laches in filing the complaint and the dreadful tardiness in processing the unfair labor practice charge before the Board— this court has been justified in delaying its decision until receipt of hard information concerning the status of the administrative proceedings. It is not enough to express in the strongest terms revulsion at having expedited this appeal while the NLRB failed to expedite its proceedings. Such blatant lack of candor exposes a cynicism that simply will not be tolerated where the executive branch thwarts an attempt by the judicial branch to vindicate the congressional mandate.
It may be well to emphasize this court’s ruling case law on the limitation to district court injunctions under § 10(j). Speaking through Judge Hastie, we have said that “a pledge of expeditious administrative action is necessarily implicit in a petition for a Section 10(j) injunction. Otherwise, a temporary injunction, entered without reaching the ultimate merits of a dispute may become, in effect, a final disposition of the controversy.” Hartz Mountain, 519 F.2d at 144. Without attributing “to anyone an intention to abuse the process of the district court, that can be the result if a Section 10(j) injunction remains in effect overlong,” id., we then laid down a rule for the district courts in this judicial circuit:
[a § 10(j) ] injunction should include an explicit time limitation, not longer than six months, on the restraint it imposes. If it is believed that injunctive relief or its continuation is warranted after the findings and recommendations of the administrative law judge have been entered, upon proper petition in an appropriate case a district judge may grant or continue a Section 10(j) injunction for an additional period of not more than six months to permit Board action upon those recommendations. Moreover, these six-month limitations shall not preclude a district judge from extending the life of any Section 10(j) injunction for an additional thirty-day period upon a showing that administrative action on the underlying controversy seems to be imminent.
Id. By analogy, a six-month period having expired from the date of the district court's hearing, the NLRB’s right to any injunction may be totally forfeited because of the delay in the administrative proceedings.
IV.
This too must be said. I am a longtime resident of Greater Pittsburgh and what I *1104know as a person, I will not ignore as a judge. In my lifetime, I have borne witness to the disappearance from our streets of a score of privately-owned commuter bus lines. I have seen the local, state, and federal governments — and their taxpayers — required to fill the gap. They have had to provide passenger service through governmental authorities and government corporations. So all-pervasive is this trend that I need no citation of authority to note that, with minuscule exceptions, the transportation of passengers to, from, and through metropolitan areas has had to become a function of government heavily subsidized by the public fisc. Moreover, I need no citation of authority to record the precarious circumstances of America’s largest bus line, the Greyhound Corporation, in 1983, when the company successfully contended that it could survive as an ongoing entity only with a “giveback” of wage cuts of 7.8 percent and a 4 percent employee contribution to the pension plan. After a seven-week strike, the employees accepted a collective bargaining agreement incorporating these features.9 In the case at bar, Judge Cohill found that “Suburban had been losing money. To require the new employer to be bound by the terms of a contract to which it had not been a party might well sound the death knell for the new company.” App. at 1304.
Based on the record before the district court, I am convinced that granting the requested injunction prior to any finding of an unfair labor practice could well cause the disappearance of one of the last two or three private commuter bus lines still operating in Greater Pittsburgh. It may well be that as this unfair labor practice proceeding wends its way through the administrative maze at its irresponsibly glacial pace, a final decision of the NLRB may produce exactly that. If this be the case, so be it. But I believe it to be more desirable that the last rites over a lonely survivor of private industry be pronounced by the executive branch of government — after the administrative process has run its course— than by federal judges relying on the Regional Director’s evanescent, tissue-thin arguments presented below.

. Professor Maurice Rosenberg is fond of what he calls the “well known fable:"
[t]hree baseball umpires [are] arguing about how they distinguish balls and strikes during the game. The first one says: “It’s simple. I call ’em as I see ’em.” The second one snorts: “Huh! I call ’em as they are!” And the third ends the debate with: “They ain’t nothin’ 'till I call ’em!”
Rosenberg, Judicial Discretion of the Trial Court, Viewed From Above, 22 Syracuse L.Rev. 635, 640 (1971). I take the position that testimony and evidence adduced at a hearing or trial “ain’t facts until the factfinder calls ’em.”


. The court found:
Suburban is a closely held, private corporation. There are 737 shares of stock outstanding. Jilldous C. Hilty, president of Suburban, owns 77 shares of the stock. Three of the union members who are bus drivers own stock. Frank Olczak owns 10 shares, Ray Kirshner 30 shares and Rich Gregg 10 shares. [These] three union members own 50 of 737 shares, or about 7 percent of the stock.
App. at 1297.


. Section 10(1) provides:
Whenever it is charged that any person has engaged in an unfair labor practice within the meaning of paragraph (4)(A), (B), or (C) of section 158(b) of this title, or section 158(e) of this title or section 158(b)(7) of this title, the preliminary investigation of such charge shall be made forthwith and given priority over all other cases except cases of like character in the office where it is filed or to which it is referred. If, after such investigation, the officer or regional attorney to whom the matter may be referred has reasonable cause to believe such charge is true and that a complaint should issue, he shall, on behalf of the Board, petition any United States district court within any district where the unfair labor practice in question has occurred, is alleged to have occurred, or wherein such person resides or transacts business, for appropriate injunctive relief pending the final adjudication of the Board with respect to such matter. Upon the filing of any such petition the district court shall have jurisdiction to grant such injunctive relief or temporary restraining order as it deems just and proper, notwithstanding any other provision of law____
29 U.S.C. § 160(1).


. My extravagant language is lifted from a lovely expression of Alexander M. Bickel. See Bick-*1098el, Foreword: The Passive Virtues, The Supreme Court 1960 Term, 75 Harv.L.Rev. 40, 51 (1961).


. W. & M. SAHAKIAN, IDEAS OF GREAT PHILOSOPHIES 11-23 (1966).


. The majority, for example, unnecessarily and gratuitously injects into its analysis an inflammatory hypothetical — not present or suggested in this case: "Posting a sign, for example, that reads 'No Blacks Need Apply' or that reads 'No Union Members Need Apply’ and that succeeds in its objectives is just as effective (and just as offending) a method of discrimination as a point-blank refusal to hire----’’ Maj. op. typescript at 1086. This of course is the classic material fallacy of Argumentum ad Populum, an appeal to strong feelings of the multitude.


. What the Union seeks here is completely at odds with the basic principles this Court elaborated in Burns. We found there that nothing in the federal labor laws "requires that an employer ... who purchases the assets of a business be obligated to hire all of the employees of the predecessor though it is possible that such an obligation might be assumed by the employer.” 406 U.S., at 280 n. 5 [92 S.Ct., at 1578 n. 5]. See also Golden State Bottling Co. v. NLRB, supra, 414 U.S. [168] at 184 n. 6 [94 S.Ct. 414 at 425, 38 L.Ed.2d 388], Burns emphasized that “[a] potential employer may be willing to take over a moribund business only if he can make changes in corporate structure, composition of the labor force, ... and nature of supervision.” 406 U.S., at 287-288 [92 S.Ct., at 1582-1583], We rejected the Board’s position in part because "[i]t would seemingly follow that employees of the predecessor would be deemed employees of the successor, dischargeable only in accordance with provisions of the contract and subject to the grievance and arbitration provisions thereof. Burns would not have been free to replace Wackenhut’s guards with its own except as the contract permitted.” Id., at 288 [92 S.Ct., at 1582], Clearly, Burns establishes that Howard Johnson had the right not to hire any of the former Grissom employees, if it so desired.
Howard Johnson, 417 U.S. at 261-62, 94 S.Ct. at 2243-44.


. The court observed, inter alia:
We must not lose sight of the fact that this matter is pending before the NLRB and has been for six months ____ To assert that on the basis of some alleged unfair labor practices, this court is to put the former complement of employees out of work is manifestly unjust.
App. at 1304.
It also considered the sine qua non of any preliminary injunction proceeding — the presence or absence of irreparable harm:
We are at a loss to understand why ultimate relief from the Board will be in any way meaningless. If the members of the charging party have obtained better jobs in the interim, they will, of course, be free to keep them, but we see no reason why back pay and reinstatement will not make them just as whole as any relief we could grant.
Given the size and intimacy of A.T.U., Local 1543, we have no reason to think that it could not swiftly and effectively reconstruct itself should the Board uphold its charge.
App. at 1308-09. This issue is not new to this court.
The relationship of monetary damages to proof of irreparable harm is always central to the question of granting a preliminary injunction by a federal court. This court has repeatedly emphasized "the elementary principle that a preliminary injunction shall not issue except upon a showing of irreparable injury." National Land & Investment Co. v. Specter, 428 F.2d 91, 97 (3d Cir.1970); see also A.O. Smith Corp. v. FTC, 530 F.2d 515, 525 (3d Cir.1976). We have explained that preliminary injunctive relief is not available when adequate monetary damages are available:
[T]he requisite is that the feared injury or harm be irreparable — not merely serious or substantial. "The word means that which cannot be repaired, retrieved, put down again, atoned for____ Grass that is cut down cannot be made to grow again; but the injury can be adequately atoned for in money. The result of the cases fixes this to be the rule: the injury must be of a peculiar nature, so that compensation in money cannot atone for it ____” Gause v. Perkins, 3 Jones Eq. 177, 69 Am.Dec. 728 (1857). “Irreparable injury is suffered where monetary damages are difficult to ascertain or are inadequate." Danielson v. Local 275, Laborers Union, 479 F.2d 1033, 1037 (2d Cir.1973).
A.O. Smith Corp. v. FTC, 530 F.2d at 525. See E. Re, Equity and Equitable Remedies 1018-20 (1975).
Goadby v. Philadelphia Electric Co., 639 F.2d 117, 121 (3d Cir.1981). As the district court correctly found, concurred in by the majority, no such irreparable harm would result here from denying injunctive relief and allowing the Board to resolve the unfair labor practice controversy.


. N.Y. Times, Dec. 20, 1983, at 1.